DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites “wherein adjacent filters panels.”  This limitation should read “wherein adjacent filter panels.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 each recites “the endcaps.”  This limitation is indefinite because the term lacks antecedent basis as it is introduced in claim 2.  For the purpose of examination, claims 3 and 4 depend from claim 2. 
Claims 5–9 are indefinite because they depend from claim 4.

Additionally, claim 3 recites:
3.  The V-bank filter of claim 2 comprise polypropylene, polyethylene, polyester, polyvinylchloride, chlorinated polyvinylchloride or polyvinlidenefluoride.  Emphasis added.

The highlighted limitation is indefinite because it sets forth Markush group using open-ended rather than closed language.  MPEP 2173.05(h)(I).  This limitation is also indefinite because it is unclear if the first side panel, the second side panel and the end cap must comprise the same material from the list (e.g., all are made from polypropylene), or if these elements can comprise different materials as long as the materials are selected from the list (e.g., the first flexible side panel is made from polypropylene while the endcaps are polyvinlidenefluoride).  For the purpose of examination, the elements can comprise different materials as long as they are selected from the list.  Therefore, the claim is interpreted to read:
3.  The V-bank filter of claim 2 any material selected from the group consisting of polypropylene, polyethylene, polyester, polyvinylchloride, chlorinated polyvinylchloride or polyvinlidenefluoride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al., US 2010/0269463 (“Duffy”) in view of Kawano et al., US 2010/0307118 (“Kawano”) in further view of Jackel, US 2007/0039915 (“Jackel”) and optionally in view of Delfino, US 2003/0019975 (“Delfino”).  Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Kawano in further view of Jackel optionally in view of Delfino and optionally in view of Wescott et al., US 2006/0059744 (“Wescott”).  Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Kawano in further view of Jackel in further view of Badolato et al., US 4,732,675 (“Badolato”) and optionally in view of Delfino.  Claims 10–14 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Kawano in further view of Jackel in further view of Crabtree et al., US 2012/0311978 (“Crabtree”) and optionally in view of Delfino.  Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy in view of Kawano in further view of Jackel in further view of Lans, WO 2014040615A1 (“Lans”)1 and optionally in view of Delfino.
Claim 1 disclsoes a V-bank filter.  The filter comprises a plurality of individual filter panels having a first side end opposed to a second side end.  The plurality of individual filter panels are arranged into one or more V-configurations.  The filter further comprises first and second flexible side panels joined to the first and second side ends, respectively, by a thermoplastic weld.  A bend radius of the first flexible side panel and the second flexible side panel is less than or equal to 2.0 inches.  The “bend radius” is “the minimum inside radius of curvature for a 1 inch strip…of the flexible side panel or the flexible end cap wrapped around a circular cross section so that the strip can be bent to without kinking or damaging the material.”  Spec. dated Oct. 17, 2019 (“Spec.”) p. 6, ll. 15–20.  The disclosure does not teach a bend radius within the claimed range is critical.  Id.  Rather, the disclosure only states that the side panels or end caps can have a bend radius between 0.01–2.0 inches, without explaining why this particular range produces unexpected results.  Id.  
Duffy discloses a V-bank filter 400.  Duffy Fig. 11, [0043].  The filter 400 comprises a plurality of individual filter panels (“filter media pleat packs”) having a first side end opposed to a second side end (the left and right hand ends of each pleat pack, each end is adjacent to 450 and 451).  Id.  The plurality of individual filter panels are arranged into one or more V-configurations.  Id.  The filter comprises first and second side panels (ends 450, 451) joined to the first and second side ends.  Id.  The side panels 450, 451 are flexible because they are manufactured from posterboard.  Id.  

    PNG
    media_image1.png
    1074
    1257
    media_image1.png
    Greyscale

  Duffy teaches that its side panels 450, 451 are made of posterboard (i.e., cardboard) and are adhered to the filter panels using conventional techniques, such as hot melt adhesives, to present the flow of gas around the filter media.  Duffy [0030].  Duffy differs from claim 11, however, because it does not disclose the side panels 450, 451 being adhered to the filter panels using a thermoplastic weld.  Additionally, Duffy teaches that the side panels 450, 451 are flexible because they are made of posterboard, which can be rolled up for transport or storage.  The reference also differs from claim 11, however, because it does not disclose the bend radius for the posterboard.
Regarding the first issue, Kawano teaches that thermoplastic welding is a beneficial technique for bonding a filter frame 6 and the filter unit 2 because it is less likely to create a gap between these two elements compared to similar bonding techniques.  Kawano Fig. 4, [0027].  Kawano also teaches that welding is an alternate technique to using an adhesive to attach a filter frame to a filter element.  Id.  Duffy’s side panels 450, 451 are attached to the filter panels with an adhesive to prevent 
Regarding the second issue, it would have been obvious for Duffy’s posterboard to have a bend radius within the claimed range because it is made of cardboard.  Duffy [0043].  For instance, Delfino teaches that cardboard can have a bend radius of around 0.8125 inches because it discloses a paper towel roll with a central core made of cardboard having an inside diameter of 1.625 inches.  Delfino [0004], [0022].   Therefore, it would have been obvious for Duffy’s posterboard side panels 450, 451 to have a bend radius of at least around 0.8125 because they are manufactured from a cardboard posterboard (Duffy [0043]) which is similar to the material used to make the cardboard core of a paper towel roll.  
Additionally, “[i]t is well established that, while a change in the proportions of a combination show to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III).  Here, Applicant’s disclosure fails to provide any evidence that the bend radius of the side panels is critical to the invention.  Rather, the disclosure only teaches that the side panels have a bend radius between 0.1–2.0 inches, without explaining that this feature provides any unexpected results.  Spec. p. 6, ll. 15–20.  Duffy’s side panels 450, 451 are made from posterboard which 
Claim 2 requires that of the filter of claim 1, adjacent filter panels are joined to each other by endcaps thermoplastically welded to the individual filter panels.    
Duffy teaches that adjacent filter panels are joined to each other by plastic frame members 401, 402, which are attached to the filter panels with an adhesive.  Duffy [0029], [0030], [0043].  Kawano teaches that thermoplastically welding a frame material to a filter element is beneficial prevent gaps from forming to thereby prevent leakage, while also teaching welding is a known alternative to using an adhesive for this purpose.  Kawano [0027].  It would have been obvious to thermoplastically weld Duffy’s frame members 401, 402 to the filter panels to prevent gaps and because thermoplastically welding is a known alternative for attaching a filter frame to a filter element.
Claim 3 requires that for the filter element of claim 2, the first flexible side panel, the second flexible side panel, and the end caps comprise polypropylene, polyethylene, polyester, polyvinylchloride, chlorinated polyvinylchloride or polyvinyldenefluoride.  
Duffy’s frame members 401, 402 (i.e., the “end caps”) are manufactured from polypropylene.  Duffy [0043].  It would have been obvious for the side panels 450, 451 to also be manufactured from polypropylene because Duffy teaches that this material is suitable for constructing frame elements of the device.  Id.  With this modification, it 
Additionally, Wescott teaches that posterboard can be manufactured from polyethylene.  Wescott [0008].  It would have been obvious for the posterboard material used to manfuactured Duffy’s side panels 450, 451 to be manufactured from polyethylene rather than cardboard because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  MPEP 2144.07.  When this polyethylene posterboard material is used with Duffy, it would be flexible because Wescott’s posterboard is flexible allowing a user to roll it up for shipment and storage.  Wescott [0014].
Claim 4 requires that for the V-bank filter of claim 2, the first side panel, the second side panel, or the endcaps comprise an inner layer of a thermoplastic material and an outer layer of a nonwoven material thermoplastically welded to the inner layer.
Duffy teaches that its frame material 401, 402 (i.e., the “endcaps”) can be constructed from thermoplastic resin materials combined with non-woven materials for portions of the frame.  Duffy, [0029].  It would have been obvious for the resin and nonwoven materials to be thermoplastically welded to one another because this is a commonly used technique to attach to portions of a filter device together.  See e.g.
Claim 5 requires that for the device of claim 4, the thermoplastic material comprises polyethylene film.  Claim 6 requires that for the device of claim 5, the polyethylene film is between 5–30 mils thick.  
Duffy teaches that its frame members 401, 402 (i.e., the “endcaps”) can be made from polypropylene resin, rather than polyethylene.  Duffy, [0043].  However, it would have been obvious to use polyethylene instead of polypropylene because these materials are known equivalents within the filter frame arts.  See e.g., Badolato, col. 5, ll. 35–46; MPEP 2144.07 (selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).  It also would have been obvious to select the desired thickness of the resin material in the frame elements in Duffy to optimize parameters such as strength and/or flexibility.  
Claim 7 requires that for the filter of claim 4, the nonwoven material comprises polyester.  Claim 8 requires that for the filter of claim 7, the nonwoven material comprises 3–10 mil polyester.  
Duffy does not explicitly disclose the polymer used to manufacture the nonwoven material applied to the frame.  However, Duffy does teach that the non-woven materials can comprise spunbonded materials or scrims.  Duffy, [0029].  It would have been obvious for the nonwoven material applied to the frame to comprise polyester because Duffy teaches that spunbonded scrim material used in its device can be made from polyester.  Id
Claim 9 requires that for the filter of claim 4, the thermoplastic material comprises 5–30 mil polyethylene and the nonwoven material comprises 3–10 mil polyester.  It would have been obvious for the thermoplastic material to comprise polyethylene and the nonwoven material to comprise polyester, for the reasons stated above.  It also would have been obvious to select the desired thickness of the resin and nonwoven components of the frame to optimize parameters such as strength and/or flexibility. 
Claim 10 requires that for the filter of claim 1, the first and second flexible side panels extend past an upper surface of the plurality of individual filter panels forming a flexible flange.  Claim 11 requires that for the filter of claim 10, a first end cap is applied to a first outer filter panel and a second end cap is applied to a second outer filter panel.  Both end caps extend from each filter panel forming part of the flexible flange.
Duffy discloses this feature because it teaches flanges formed by frame members 420a, 420b where they intersect side panels 450, 451, above the filter panels.  Duffy Fig. 11, [0043].  Duffy teaches frame members 420a, 420b which are end caps applied to first and second outer filter panels.  Duffy Fig. 11, [0043].  The frame members 420a, 420b extend from each filter panel forming part of the flexible flange.  Id.
Alternatively, Claim 10 requires that for the filter of claim 1, the first and second side panels extend past an upper surface of the filter panels forming a flexible flange. Claim 11 requires that for the filter of claim 10, a first end cap is applied to a first outer panel and a second end cap is applied to a second outer filter both extend from the filter panel forming the flexible flange.  Claim 12 requires that for the filter of claim 11, the Claim 13 requires that for the filter of claim 12, the elastomeric member extends further than a depth of the groove thereby forming a sealing surface extending from the frame for sealing the V-bank filter to an air intake housing.  Claim 14 requires that for the filter of claim 13, the elastomeric member has a circular cross section prior to installation in the groove and an hourglass cross section after installation into the groove.
Duffy teaches that its filter device is used in a variety of industrial processes.  Duffy, [0001].  Crabtree discloses a filter inlet frame 36 for holding a V-bank filter 32 within a system.  Crabtree, Fig. 13, [0069].  It would have been obvious to use Crabtree’s frame 36 for holding Duffy’s V-bank filter 400 in order to hold the filter 400 within a system.  Crabtree’s frame comprises outer peripheral flanges 104 that are attached to peripheral filter element panels 110 of the filter 32.  Crabtree, Fig. 13, [0069].  These flanges 104 would be attached to the peripheral filter elements in Duffy at frame elements 420a and 420b, and the flanges 104 would correspond to the claimed “flexible flange” of claim 10 and the end caps of claim 11.  The flanges 104 are provided within a groove of frame 36, as seen in Fig. 13, and are held in the groove by gaskets 112, 114 (together corresponding to the “elastomeric member”).  Id. at Fig. 13, [0069].  The gaskets 112, 114 extends further than the depth of the groove thereby forming a sealing surface extending from the frame 36 for sealing the V-bank filter 32.  Id.  The Examiner takes the position that the gaskets 112, 114 together have a circular cross section before installation of the flange 104 into the groove because the gaskets 112, 114 have an hourglass configuration with the flange 104 inserted into the gaskets 112, 

    PNG
    media_image2.png
    737
    1089
    media_image2.png
    Greyscale

Claim 15, requires that for the filter of claim 1, the first side panel or the second side panel comprises a structural weakening element.  Claim 16 requires that for the filter of claim 15, the structural weakening element comprises a slit, a cutout, an aperture, a perforation, a score line, a fold line or pleats.
While Duffy teaches that the side panels cover the filter elements at ends 450, 451 (Duffy, Fig. 11, [0043]), the reference does not disclose that the side panels comprise a structural weakening element as claimed.  However, in the V-bank filter arts, Lans disclsoes side panels 152 that cover the ends of filter element 111, with the side panels 152 comprising cutouts.  Lans, Fig. 1b, p. 7, ll. 21–31.  It would have been obvious to use Lans’ side panels 152 in place of Duffy’s side panels because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  .  

    PNG
    media_image3.png
    881
    954
    media_image3.png
    Greyscale

Response to Arguments
Drawings
The Examiner withdraws the previous objection to the drawings.  The amended specification and drawings are accepted.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections over claims 10–12, 15 and 16 in light of the amendments.  
Prior Art Rejections
The issue regarding claim 1 
The Applicant argues that the prior art does not teach this feature asserting that it fails to teach the side panels being flexible such that the filter is collapsible.  Applicant Rem. dated Jan. 20, 2021 (“Applicant Rem.”) 8.  
The Examiner respectfully disagrees.  Claim 1 does not require that the V-bank filter is collapsible.  Rather, the claim requires that the filter has first and second side panels, each having a “bend radius” less than or equal to 2.0 inches.  The “bend radius” describes the flexibility of the material used to manufacture the side panels, rather than the flexibility of the side panels after they are installed in the V-bank filter.  This is because bend radius is “the minimum inside radius of curvature for a 1 inch strip (2.54 cm) of the flexible side panel or the flexible endcap wrapped around a circular cross section that the strip can be bent to without kinking or damaging the material.”  Spec. p. 6, ll. 15–17.  
Duffy’s side panels 450, 451 are manufactured from posterboard which is made of cardboard.  Duffy [0043].  Posterboard material is flexible because it can be rolled up for shipment or storage.  Wescott [0014].  Additionally, similar cardboard materials are known in the art to have a bend radius within the claimed range.  For instance, Delfino teaches that cardboard used to manufacture the core of a paper towel roll can be rolled into a cylinder having an inside diameter of 1.625 inches (i.e., an inside radius of curvature of 0.8125 inch).  Delfino [0004], [0022].  Therefore, because posterboard is known as a flexible material that can be rolled to a relatively small diameter and Duffy’s side panels 450, 451 are made of posterboard, it would have been obvious for these side panels to have a bend radius within the claimed range.
Additionally, even if Duffy’s posterboard material does not have the claimed bend radius, this distinction is not sufficient to patentably distinguish the claimed invention because the disclosure fails to indicate why this particular range is critical.  See MPEP 2144.03(III).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lans is contained in the record as the 24-page Foreign Reference dated Oct. 20, 2020.